 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDSir James,Inc.andLocal 84,International Ladies'GarmentWorkers'Union,AFL-CIO.Case21-CA-8751June 10, 1970DECISION AND ORDERBy MEMBERS FANNING, MCCULLOCH, AND JENKINSOn March 5, 1970, Trial Examiner James R.Webster issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor prac-tices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in this case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the Recom-mended Order of the Trial Examiner and herebyorders that Respondent, Sir James, Inc., Los An-geles,California, its officers, agents, successors,and assigns,shall take the action set forth in theTrialExaminer'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER, Trial Examiner: This case,with all parties represented, was heard in Los An-geles,California, on December 9, 1969, upon acomplaint of the General Counsel and answer of SirJames, Inc., herein called Respondent. The com-plaint was issued on October 6, 1969, on a chargefiledAugust 26, 1969. The complaint alleges thatRespondent has made unilateral changes in workingconditions and has otherwise refused to bargain ingood faith with the Charging Party and has therebyengaged ina violation of Section 8(a)(1) and (5) ofthe National Labor Relations Act, herein called theAct.Briefshave been filed by the General Counseland the Charging Party and have been carefullyconsidered. Upon the entire record and my obser-vation of the witnesses, I hereby make the follow-ing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a corporation, with place of busi-ness and plant in Los Angeles, California, is en-gaged in the business of cutting,sewing,and sellingladies'garments.During the past 12 months,Respondent has sold products valued in excess of$500,000.During the same period, Respondentpurchased and received goods and materials valuedin excess of $50,000 shipped to it directly frompoints outside the State of California.Ifind that Respondentis anemployer engaged incommerce withinthe meaningof Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 84, International Ladies' Garment Wor-kers'Union, AFL-CIO, the Charging Party, andhereinafter referred to as the Union, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Issues1.Whether Respondent, after the expiration ofits contract with the Union, discontinued paymentsto welfare funds on behalf of its employees undercircumstances that would constitute a refusal tobargain within the meaning of Section 8(a)(5) onthe Act.2.Whether Respondent has otherwise engagedin good- or bad-faith bargaining concerning theterms and provisions of a new contract.B.NegotiationsSince certification of the Union by the Board in1955, Respondent and the Union have been partiestoa series of collective-bargaining agreementscovering an appropriate bargaining unit of all em-ployees in Respondent's cutting department includ-ing cutters, choppers, graders, markers, and pat-ternmakers employed at Respondent's Los Angelesplant.There are five employees in the bargainingunit.The last contract that was executed betweenthe parties was effective from July 4, 1966, throughJuly 3, 1969. Each of the collective-bargaining183 NLRB No. 31 SIR JAMES,INC.257agreements has been substantiallylike the othersexcept as to wages.Therehas been no wage scaleset forthin the contracts and wages have beennegotiatedseparately by the party.At all timesmaterial herein, the Unionis and hasbeen the recognized bargaining representative of amajorityof the employees in the above-describedappropriate unit.By letter dated April 26, 1969, from Mrs. EdwinSelvin,Respondent's labor consultant,Respondentnotified Basil Feinberg,attorney for the Union, thatRespondent desired to terminate the collective-bar-gainingagreement and offered to meet andnegotiate on the termsof a new contract. Thepartiesmet for the purpose of discussing contractterms on June 5 and on August13, 1969.1Selvinwas the representative of Respondent and Feinbergwas the principal representativefor the Union.Charges werefiledherein on August26, 1969.At the outset of bargaining,the Union proposedthat(1) the unit employees receive a 10-percentwage increase;(2) the amount Respondent is pay-ing into the Vacation,Health and Severance PayFund be increased from 7 percent of the em-ployees' gross weekly wage to 9 percent;and (3)the one-half percent of wages that Respondent hasbeen contributing to the SupplementaryUnemploy-ment Severance Benefits Fund be reallocated sothat one-eighth percent would continue to go to theseverance fund and three-eighths percent would goto a new drug plan.During the courseof the twobargaining sessionsand by Selvin's letter of August16, 1969,Respon-dent made proposals and changes in the contractterms as follows:As to article I, recognition,Selvin proposed byletter dated August 16,1969, that some change inthe language of this article be made so as todescribe the unit as including all cutters and ex-cludingallotheremployees,rather than asdescribed above.ArticleII, section 1, provides for at least a 24-hour noticeto the Union of anyneed for additionalemployees before hiring.Selvin proposedthat it betaken out of the contract,stating that Respondentdid not follow this procedure.ArticleII,section 2, provides that Respondentshallhave the right to discharge any employeewithin 2 weeks of the beginning of his employmentbut that after such trial period,no worker shall bedischarged for any cause except incompetence,misconduct,soldiering on the job, insubordinationin the performance of duties,or breach of reasona-ble rules which have been duly established andpromulgated. Selvin stated that Respondent maywish to cut his work forces and that Respondentwould like to be able to keep the better employeeswithout regard to seniority.Selvinproposed thatthis section be rewritten to bring in the points thatshe is making or that the section be left out al-together;that Respondent wants the full right tooperate its business.Article II, section 3, of the contract requires thatRepondent give the Union written notice of thename, address,social security number, and rate ofpay of new employees within 2 weeks of the datesof hire.Selvinproposed that this section beremoved from the contract,asserting that Respon-dent has never done this and that the contractshould cover only what Respondent is willing andable to do. At the August meeting she did propose,however,that a new contract contain a clauserequiring Respondent to submit a list of unit em-ployees every 4 months instead of every 2 weeks.Feinberg pointed out that she was misreading thesection.Selvin finally agreed to retain section 3 ifthe Union would agree to the elimination of section1.The Union did not agree to this proposal.Article II, section 4, provides for a union shop.Selvin proposed that this be eliminated,assertingthat some prospective employees were unwilling towork on this basis.Selvin made a counterproposalthat membership in the Union shall not be requiredas a condition of employment.Article II, section 5, provides that Respondentshall guarantee to employ and give full-time workto no less than four cutters, who are eligible tomembership in the Union,before it has any cuttingwork done in any other plant or factory. As to thissection,Selvin stated at the June 5 meeting thatthere have been times when no work at all has beenavailable for cutters;also that Respondent is al-ready contracting out some of its cutting work; thatRespondent does not want this section,and thatRespondent may even want to close out the cuttingdepartment.Feinberg explained that this clause isto assure that the subject of collective-bargainingremains in existence;if there is no cutting work,there will be no cutters,and it is the Union's job tosee that these people's jobs are afforded some pro-tection;that during the 14 years of contracturalrelations,the employees have had this protection,and that it would be a disservice to them to in-troduce this element of uncertainty as to their jobs.At the second meeting the Union asked Selvin ifshe would change her mind on this clause and shereplied, "No,because I don't think he does it rightnow." Selvin stated that she was opposed to thissection 14 years ago when Respondent agreed to itwhen she was away for 1 week; that the Union gotRespondent to agree to it and other provisionswhen he did not have a bargaining representative.ArticleII, section 6, provides that when there isno full-time work for all of the employees in thebargaining unit,the available work shall be dividedby alternating weeks of employment in such amanner that the earnings of each worker shall be asnearly equal as possible.Selvin stated that some of'There is no contention that there was any inordinate delay attributableto Respondent on the scheduling of bargaining sessions 258DECISIONS OFNATIONAL LABOR RELATIONS BOARDRespondent'smaterial is very expensive and someis not and that Respondent wants his very best manto work on the expensive materials.Feinberg ex-plained that this section did not require Respondentto give the more difficult and expensive work toeach of the employees and it did not requireRespondent to assign complicated jobs to lessqualified employees.Selvin continued to contendthat this section was not practical in this plant.ArticleIIIpertains to wages. Section 1 providesthat all wage increases granted shall remain in ef-fect during the term of the contract.As to this,there was no disagreement.Section 2 provides for acost-of-living increase or decrease when the revisedConsumers Price Index maintainedby the UnitedStates Bureau of Labor Statisticsfor the city of LosAngeles increases or decreases 3 percent from itslevel at the beginning of the contract,provided,however,that in no event shall the total amount ofdecrease exceed the total amount of wage increasesgranted pursuant to the contract.Selvin wanted this section deleted and stated thatthis is the only contract that she has ever had thathas had this provision in it;that Respondent cangive merit increases to take care of this situation.Article IV withsections 1 and 2 provides that theregular workweek shall consistof 35hours to beworked in the first5 days of theweek,with 7 hoursof work per day. Overtime shall be paid at the rateof 1-1/2 times the regularpay forallwork done inexcess of 7 hours in a regular workday or in excessof 35 hours in the regular workweek and any workdone on Saturday.Selvin stated that she would leave this paragraphin but that if she were negotiating a new contractshe would not do so; that to avoid paying em-ployees' overtime for Saturday work,Respondentcan send work out to contractors.Article V provides for six paid holidays a year.Selvin agreed to the paid holidays but proposed theaddition of conditions for eligibility.She proposedthat in order to be eligible for holiday pay, an em-ployeemust work the last scheduled shift im-mediately proceding the holiday and the firstscheduled shift immediately followingthe holiday,provided however that at the optionof the Com-pany an employee with reasonable proof of illnessmay be exempted from this requirement.ArticleVI withfive sectionsprovides for Re-spondent's contributionsto a Vacation, Health andSeverance Pay Fund,a SupplementaryUnemploy-ment-Severance Benefits Fund,and a RetirementFund.Selvin proposed to take all of this out of thecontract, and she proposed to give the unit em-ployees the same insurance that the other em-ployees in the plant get;that the Union'sfundsrequire contributions on a percentage basis andcost more.She stated that she was against the funds14 years ago and would be against them 14 yearsfrom now.Selvin stated that she was opposed to allfunds and has not seen one that she would approve.At the August meeting Selvin stated that she hadthought Respondent had an insurance and healthprogram for its other employees but that Respon-dent does not have any insurance or health pro-gram for them,and that this is the situation becauseRespondent could not get a sufficient percentage ofthem to sign up for it and Respondent did not wantto carry it all. She stated that she was going to urgeRespondent to get a health program for all em-ployees including the cutters.Selvin stated at the August meeting that shewould be willing to grant the cutters a 10-percentwage increase; that she thought the employeeswould rather have the money than the fundbenefits.She also stated that Respondent alreadyhad a retirement plan for its employees, being thesocial security program.As to vacation,which matter is included in thewelfare paragraph,Selvin at first proposed that itremain the same and later proposed that it be thesame as received by other employees.Feinberg ex-plained that under the fund program the cuttersreceived the equivalent of about 2 weeks of vaca-tion whereas Respondent's other employees receive1week of vacation. He stated that she was propos-ing a reduction in vacation time, and she repliedthat Respondent was also proposing to give the cut-ters a 10-percent wage increase.Article VII provides that there shall be no strikesor lockouts. Selvin proposed that this remain thesame except that the Union be given the right tostrike in certain circumstances as spelled out in herproposal on a grievance procedure.Article VIII provides that the Union will not en-courage or advise any contractor to refrain fromdoing business with Respondent.Selvin did notpropose any change in this paragraph.Article IX,entitledMiscellaneous,contains asection 3 providing that the agreement shall bebinding and effective on the heirs, successors, ad-ministrators,executors,and assigns of each of theparties.Selvin objected to this, contending thatpeople cannot sell their businesses with this clausein their contracts.Article X provides for a grievance procedure andfor arbitration.It also provides that representativesof the Union shall have the right to visit the plantduring the working hours to confer with employeesin the bargaining unit for the purpose of carryingout the grievance procedure.Selvin stated that shedid not want binding arbitration.By letter datedAugust 16, 1969, she submitted a grievanceprocedure proposal deleting any reference to ar-bitration.Her proposal provides that if at the finalstep the grievance cannot be satisfactorily disposedof by a representative of Respondent and arepresentative of the Union,the Union then may,by given due and timely notice, call a strike. Herproposal also provides that in the event of an in-vestigation of the grievance during working hours,any employee called from his work to confer with SIR JAMES, INC.the union representatives must first clock out andremain clocked out for the duration of the inter-view.The last article of the contract,articleXI, speci-fies the duration of the agreement.In the August meeting Feinberg asked Selvin ifthere was any particular part of the contract onwhich she had changed her mind since the lastmeeting,and she replied in the negative.Since themeeting of August 13, 1969, neither party hasrequestedafurtherbargainingconference,although as previously mentioned Selvin submittedby letter dated August 16, 1969, proposals onseveralparagraphs,asfollows:representation,recognition,unionmembership,grievanceprocedure, strike and lockout,and a paragraph onmanagement rights.C.TheDiscontinuanceof WelfarePaymentsUpon the expiration of the contract on July 3,1969, Respondent ceased all contributions to theemployees'health,welfare, vacation, and retire-ment funds.At no time did the Union receive fromRespondent a written notification that this wouldoccur.Respondent contends that the Union wasnotified of this fact during the contract negotia-tions.At the August 13 conference Selvin,in settingforthRespondent'spositions on contract provi-sions, stated that"we do not intend to continuewith the Welfare Fund."She also stated at anotherpoint in this meeting that"we no longer wish tocontinue with that[theWelfare and RetirementFunds]for one group of people in our plant." Andat another point,she stated that she proposed toabolish all contributions to the welfare funds.Selvin stated during the August conference thatafter the owner of Respondent had a reed, in herabsence, to the contents of the first contractbetween Respondent and the Union she resigned ashis labor consultant.At his insistence,she returnedto be his labor consultant about a week later; thatshe has stayed with his contract commitments sincethen, but that now she has been given the fullauthority to negotiate as she sees fit and is now,negotiating a new contract.At the conclusion of the August meeting, andafter hearing Selvin iterate her positions on each ofthe provisions of the contract,the Union then madeanother proposal:that the agreement be renewedwith existing provisions and with a 10-percent in-crease in wages.Selvin stated that as that proposalleaves the welfare funds in the agreement, she re-jected it.2The Celotex Corp,146 NLRB48,BethlehemSteel Co,136 NLRB1500, enforcement denied and case remanded320 F 2d 615 (C A 3), Sup-plemental Decision147 NLRB 977D. Conclusions259Although an employer'scontractualobligationsexpire with the expiration of a collective-bargainingagreement,nevertheless,ifthe employees arerepresented by a bargaining agent,the existingterms and conditions of employment-that is, mat-ters pertaining to the relationship between an em-ployer and his employees,as distinguished frommatters pertaining to the relationship between anemployer and a union,must not be unilaterallychanged and must be continued by the employeruntilbargaining thereon has culminated in anagreement or in an impasse.This is so irrespectiveof whether or not the employer has given notice tothe union of a desire to make a change,except,however,if an employer gives notice of such an in-tent and the union fails to seek bargaining on thematter,then the making of the announced changesdo not constitute a refusal to bargain.2In the instant case, upon the expiration of thecollective-bargaining agreement on July 3, 1969,Respondent discontinued all contributions to theemployees'Vacation,Health and Severance PayFund,to their SupplementaryUnemployment-Severance Benefits Fund,and to their RetirementFund.These were economic benefits or remunera-tions that the employees received from Respondentin exchange for their labors and constitute termsand conditions of their employment.At the bargaining meeting of June 5, Selvinstated that Respondent desired a change in the in-surance plans covering the unit employees, thatRespondent was paying them social security plusthe retirement fund and that Respondent did notwish to continue doing that;thatRespondentproposed "to delete and substitute these things indifferent ways." At the conclusion of the June 5session,after Selvin had gone through the contractparagraphs,she agreed to furnish certain informa-tion wanted by the Union and also to prepare cer-tain proposals and would have available "copies ofhis [Respondent's] insurance."Thus,itwould ap-pear that bargaining was contemplated,not thatRespondent was going to unilaterally and im-mediately discontinue these welfare benefits. I findthat by Respondent's unilateral action of discon-tinuing all fund contributions after the expiration ofits collective-bargaining agreement on July 3, 1969,ithas refused to bargain in good faith with theUnion over terms and conditions of employment.3In addition to this, I find that Respondent did notapproach negotiations"with an open mind and pur-pose to reach an agreement consistent with therespective rights of the parties."4After 14 years of'Harold Hinson, dlbla Hen House Market,175 NLRB No 100,TormodLangemyr,d/b/a Tom Carpentry Construction Co ,176 NLRB No 1 1'Tex Tan Welhausen Co v N L R B, 419 F 2d 1265 (C A 5)427-258 O-LT - 74 - 18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining relations, during which time only twogrievances have been presented by the Union, withat least the last having been resolved in favor of theemployer, Respondent comes to the bargaining ta-ble,not with minor refinements or even a fewmajor revisions of the contract, but with a positionthat every paragraph of any significance to the em-ployees be deleted or greatly changed. Judgingfrom the proposals made and the reasons advancedtherefor, it would appear that Respondent is notreally seeking a contract with terms more favorableto the employer but is seeking to undermine anddestroy the bargaining relationship and the em-ployees' utilization of the Union as a bargainingrepresentative.To start with article I, Selvinproposed a change in the description of the bar-gaining unit to include only "cutters"; it is not quiteclear whether this was for the purpose of simplicityor otherwise since the bargaining unit includes allemployees in the cutting department, includingthose in other named classifications. In addition tocutters,Respondent employs a spreader and agrader in this department.Selvin proposed that each of the six subsectionsof article II be deleted. This included matters ofspecial concern to the employees such as protec-tion from discharge after a 2-week trial period ex-cept for cause, no subcontracting of their work un-less there is more work than at least four cutterscan handle, a division of work in any period whenthere is no full-time work available for all em-ployees, and a union shop. Selvin would leave in aprovision to notify the Union within 2 weeks of anynewly hired employee if the Union would agree todelete a provision that it be notified at least 24hours in advance of any vacancy.Selvin would delete all contributions to welfarefunds,would eliminate arbitration from thegrievance procedure and would eliminate the provi-sion binding any successor to the collective-bar-gaining agreement. She would also eliminate theprovision for cost-of-living increases in wages,reduce vacation time to conform to that receivedby nonunit employees, and add conditions to eligi-bility for holiday pay.The only provisions that she would retain werethose pertaining to workweek and overtime (art.IV), number of paid holidays (art. V), strikes andlockouts with some modification (art. VII), and theprovision providing that the Union would not en-courage or advise any contractor to cease doingbusiness with Respondent (art. VIII). She did, how-ever, agree to a 10-percent wage increase, but thiswas to be in lieu of the contributions to the funds.Article XI, duration of agreement, was not reached.Selvin's reasons for her deletions and changeswere for the most part not cogent. She wantedsome of the items eliminated because Respondentwas not following them; others because Respondentwanted the full right to operate his business, orbecause a provision was not practical for Respon-dent's plant. Regarding the welfare funds, Selvincontended that there should be the same insuranceprogram as for the other employees, but itdeveloped that there is no insurance program-other than social security-for the other employees.Although Selvin continued to talk about a sub-stitute insurance program, at no time was onebrought forward.From the considerations set forth above, I findthat Respondent has failed and refused to bargainin good faith with the Union.'IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, occurring in connection with the operationsof Respondent described in section I, have a close,intimate and substantial relation to trade, traffic,and commerce among the several States, and tendto lead to labor disputes burdening and obstructingcommerce and the free flow thereof.Upon the basis of the foregoing findings of factand the entire record in this case, I make the fol-lowing:CONCLUSIONS OF LAW1.Sir James, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6),and (7) of the Act.2.Local 84, International Ladies' Garment Wor-kers'Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All employees in the cutting department in-cluding cutters, choppers, graders, markers, andpatternmakers employed by Respondent at itsLos Angeles plant constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.At all times material herein, the Union hasbeen the recognized bargaining representative ofthe employees in the above-described bargainingunit.5.By unilaterally discontinuing payments to theemployees' Vacation, Health and Severance PayFund,theSupplementaryUnemployment-Severance Benefits Fund and the Retirement Fund,and by conducting negotiations without an openmind and purpose to reach an agreement consistentwith the respective rights of the parties, Respon-dent has engaged in and is engaging in unfair laborpracticeswithin the meaning of Section 8(a)(1)and (5) of the Act.6.The aforesaid unfair labor practices are unfairA H Belo Corp,170 NLRB 1558,Alba-Waldensian, Inc,167 NLRB695 SIR JAMES, INC.labor practices affecting commerce within themeaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged inunfair labor practices violative of Section 8(a)(5)and (1) of the Act, I shall recommend that it ceaseand desist therefrom and that it take certain affir-mative action designed to effectuate the policies ofthe Act.Havingfound that Respondent has engaged in anunfair labor practice by its discontinuance of pay-mentsto the employees' welfare funds, I shallrecommend that Respondent make whole the em-ployees involved therein (1) by paying all welfarecontributions, as provided in the expired collective-bargaining agreement,which have not been paidand which would have been paid absent Respon-dent's unlawful conduct found herein, and (2) bycontinuingsuch payments until such time asRespondentnegotiatesin good faith with the Unionto a new agreementor to an impasse.On the basis of the foregoing findings of fact andconclusionsof law, and the entire record herein, Irecommend that, pursuant to Section 10(c) of theAct, theBoard issuethe following:ORDERSir James, Inc., its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Local84, International Ladies' Garment Workers'Union,AFL-CIO,as the bargaining representative of itsemployees in the bargaining unit described below,by unilaterally discontinuing payments to the em-ployees' welfare funds, and by conducting negotia-tions without an open mind and purpose to reachan agreement consistent with the respective rightsof the parties.(b) Interfering with,restraining,or coercing itsemployees in the exercise of the rights guaranteedthem in Section7 of the Act.2.Takethe following affirmative action designedto effectuate the policiesof the Act:(a)Upon request,bargaincollectivelywithLocal84, International Ladies' Garment Workers'Union,AFL-CIO,as the bargaining representativeof the employees in the following described ap-propriate unit,as to rates of pay,wages, hours ofwork and conditions of employment,and, if an un-derstanding is reached,embody such understandingin a signed agreement.The appropriate bargainingunit is:All employees in the cutting department in-cluding cutters, choppers,graders,markers,and patternmakers, employed by Respondentat its Los Angeles plant.(b)Make whole the employees in the ap-propriate bargaining unit by(1) paying all con-261tributions to the Vacation, Health and SeverancePay Fund, the Supplementary Unemployment-Severance Benefits Fund and the Retirement Fund,as provided in the expired collective-bargainingagreement, which have not been paid and whichwould have been paid absent Respondent's unlaw-ful conduct found herein, and (2) continuing suchpayments until such time as Respondent negotiatesin good faith with the Union to a new agreement orto an impasse.(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of fund contributions due under the termsof this Order.(d) Post at its Los Angeles plant, copies of theattached notice marked "Appendix. "6 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 21, after being duly signed byRespondent, be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for60 consecutive days thereafter in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced or covered by anyother material.(e)Notify the Regional Director for Region 21,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.'6 In the event no exceptionsare filed as provided by Section 102 46 ofthe Rules and Regulationsof the National LaborRelations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 10248 ofthe Rules and Regulations, beadopted by theBoard and become its findings,conclusions, and order, andall objections thereto shall be deemedwaived for allpurposes In the eventthat the Board's Orderis enforcedby a Judgmentof a United States Courtof Appeals,the words in the notice reading "Postedby Order of the Na-tional Labor Relations Board"shall be changedto read "PostedPursuantto a Judgmentof the United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board "' In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified toread "Notifythe RegionalDirector forRegion 21, in writing,within 10 daysfrom thedate ofthisOrder, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request,bargaincollectivelywith Local84, InternationalLadies' GarmentWorkers' Union, AFL-CIO, as thebargainingrepresentative of our employees in the follow- 262DECISIONSOF NATIONALLABOR RELATIONS BOARDing described appropriate unit,with respect torates of pay,wages,hours of work and otherconditionsof employment and, if an un-derstanding is reached,embody such un-derstanding in a signed agreement.The bar-gaining unit is:All employeesin the cutting departmentincluding cutters, choppers,graders, mar-kers, and patternmakers,employed in ourLos Angeles plant.WE WILL NOTunilaterally discontinue con-tributionsto thewelfarefunds of our em-ployees without notifying and bargaining ingood faithwith the above-namedUnion priorto doing so.WE WILL NOTinterfere,restrain,or coerceour employees in the exerciseof theirrights.WE WILL make whole the employees in theabove-described appropriate bargaining unit bypaying all contributionsto welfare funds whichwe have not made andwhich we would havemade absent our unilateral discontinuance ofthese contributions.SIR JAMES, INC.(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice,Eastern Columbia Building, 849South Broadway,Los Angeles,California 90014,Telephone 688-5254.